DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Minkwitz (US 2012/0046408).
Regarding claims 17, 21, 23, 24, and 26, Minkwitz teaches a thermoplastic molding composition (¶7) comprising from 3 to 94.6% by weight of a styrene-acrylonitrile copolymer as component A (component A1) (¶8, 33), from 5 to 95.2% by weight of one or more impact-modifying graft rubbers having no olefinic double bond in the rubber as component B (component A2) (¶9), and from 0.2 to 0.9% by weight of a compound of formula (I) as component C (same as claimed)

    PNG
    media_image1.png
    111
    408
    media_image1.png
    Greyscale
(¶10).
This structure for component C is a hindered amine light stabilizer (¶69).  The composition also comprises pigments such as titanium dioxide (component B) (¶84, 87) and may contain other additives (component D) (¶83).  Examples 1-3 in Table 1 also teach that the only UV stabilizing components present in the composition are hindered amine light stabilizers.  Component C-i is Tinuvin 770, component D-i is Cyasorb 3853, component E-i is Chimassorb 944, and component E-ii is Cyasorb UV-3346; all of which are hindered amine light stabilizers (¶69, 72, 75, 79, 112, 115, 117, 118; Table 1, Examples 1-3).  The graft rubber of component B comprises from 55 to 80% by weight of a graft base, which is from 60 to 99.99% by weight of n-butyl acrylate, from 0.01 to 20% by weight of a crosslinking monomer, and from 0 to 39.99% by weight of styrene; and from 20 to 45% by weight of a graft, which is from 65 to 85% styrene and from 15 to 35% of acrylonitrile (¶42-51).  This produces an acrylonitrile styrene acrylate graft copolymer.
	Minkwitz does not teach that the composition shows a color shift dE of equal to or lower than 3, more preferably lower than 2.5, upon UV irradiation according to ISO-4892-2 after 6000 hours.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification as how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a color shift dE of equal to or lower than 3, more preferably lower than 2.5, upon UV irradiation according to ISO-4892-2 after 6000 hours, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Minkwitz does not teach one example comprising component A, component B, component C, and the titanium dioxide.  However, each of these components are taught by Minkwitz for use together in the composition.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to combine the components listed 
Regarding claims 18 and 19, Minkwitz teaches that the composition contains 98% by weight of components A and B (components A1 and A2 as claimed) (Table 1, Examples 1-3), 0.5% by weight of component C (same as claimed) (Table 1, Examples 1-3), and from 0.05 to 5% by weight of the titanium dioxide pigment (component B) (¶87).  Other additives such as lubricants or mold release agents are present in from 0.05 to 1% by weight (¶86).
Regarding claim 20, Minkwitz teaches that the styrene-acrylonitrile copolymer has an acrylonitrile content of from 10 to 50% by weight (¶34).
Regarding claim 25, Minkwitz teaches that the composition comprises oxidation retarders (metal scavenger) (¶84).
	Regarding claim 27, Minkwitz teaches a process for producing the thermoplastic molding composition as set forth above comprising mixing the components in any sequence at temperatures of from 100 to 300° C and at a pressure of from 1 to 50 bar, and then kneading and extruding the material (claim 35).	
	Regarding claim 28, Minkwitz teaches premixing component B and component A (components A2 and A1) to form a masterbatch (claim 36).
	Regarding claim 29, Minkwitz teaches that the composition is used to make moldings (molded articles) (¶94).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Minkwitz (US 2012/0046408) as applied to claim 17 above, and further in view of Sperling et al. (US 2015/0087765).
Minkwitz teaches the composition of claim 17 as set forth above.  Minkwitz does not teach that the composition comprises from 1 to 70% by weight based on the total weight of components A1 and A2 of at least one thermoplastic polymer A3 selected from the group consisting of polycarbonate, polyamide, and mixtures thereof.  However, Sperling et al. teaches a thermoplastic molding composition comprising a styrene-acrylonitrile copolymer, a graft copolymer (¶10-12) and from 0.01 to 5% by weight of other compatible thermoplastics such as polycarbonate or polyamide (¶104, 105).  Minkwitz and Sperling et al. are analogous art because they are from the same field of endeavor, namely that of thermoplastic molding compositions based on a styrene-acrylonitrile copolymer.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 5% by weight 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767